DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 06/07/2022 have been fully considered but they are not persuasive. 
Applicants argue regarding the newly amended language:  “Applicants respectfully submit that neither Utsumi, Chen, nor the alleged AAP A, whether taken individually or in combination, teach or suggest Applicants' claimed method and system wherein "the inspection object is different from the calibration object" in combination with a "second” calibration process" in response to an accuracy determination made during a runtime vision inspection process and further in response to "ceasing the runtime vision inspection process."
Examiner disagrees.  Utsumi is cited to check if cameras require calibration during runtime and then calibrating the cameras with respect to one of the objects in the field of view, and AAPA teaches taking the cameras out of runtime in order to perform calibration with respect to a particular calibration object.  In view of Utsumi, it appears obvious that if the camera accuracy (or calibration itself) can be determined with respect to objects visible during runtime, that it be performed without taking the camera out of runtime.
It may be the case that for particular types of inspection objects the accuracy determination can be achieved during runtime, but a particular type of a calibration object is required to achieve a desired level of calibration precision.  However, the claims are not limited to a particular types of inspection object, calibration object, or precision level.
Applicant argues:  “Applicants additionally note that the Patent Trial and Appeal Board previously reversed the rejection of claims 1, 8-15, 19, 23, 24, 26, and 27 under 35 U.S.C. 103(a) over the same combination of references (Utsumi, Chen, and AAPA). PTAB Decision on Appeal (September 21, 2021) at 8-9. Following that decision, Applicants amended the claims only to add limitations.”
Examiner notes that PTAB did not indicate patentability of any claim, and indicated that additional explanations should be made regarding the claims NOT taking the system out of runtime in view of Utsumi.  However, the “added limitations” clarified the claims TO take the system out of runtime, which PTAB indicated as admitted prior art.  The Office Action also provided the additional explanation about runtime determinations in Utsumi requested by PTAB, and their substantive overlap with the features in AAPA.
Applicant argues:  “Nonetheless, Applicants hereby amend the claims to clarify the alignment or inspection that occurs "during the runtime vision inspection process," which the PTAB found patentably nonobvious,”
Examiner notes that PTAB decision did not review the newly amended language, and did not rule any appealed claim to be patentable.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1, 8-15, 19, 23-24, 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 7212228 to Utsumi (“Utsumi”), cited in IDS, in view of US 20070196016 to Chen (“Chen”), and additionally in view of prior art admitted by the Applicant in the Specification ("AAPA").  Also note guidance in the PTAB Decision issued on 09/21/2021 (“PTAB”).
Regarding Claim 1:  “A method for determining camera miscalibration in a system of at least three cameras, comprising the steps of:  (The preamble is read into the claim because it provides antecedent basis for the at least three cameras.  See a multicamera calibration system in Utsumi, Fig. 1. Also note AAPA Paragraph 2.)
a) during a first calibration process and prior to a runtime vision inspection process, (“correspondence to the changes in the position and posture of the camera by failure during operation in addition to prior calibration of the camera,” indicating that a calibration is performed both prior and during inspection.  Utsumi, Column 2, lines 31-33.  Also note AAPA Paragraph 2.)
calibrating the at least three cameras, (Utsumi teaches “updating, for each of the cameras, the estimated values of the position and posture of the camera on the basis of observation information shared with the surrounding cameras” which indicates the cameras are calibrated prior to and can be updated during a selected runtime.  Also note calibrating multiple cameras in AAPA Paragraph 2.)
including estimating respective intrinsic calibration parameters and  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, estimating intrinsic parameters can mean using a previously determined intrinsic parameters (specified by manufacturer, measurement, or estimation), such as a focal length of a camera, as an input to the calibration process .  See Specification, Paragraphs 3 and 38.  Utsumi uses a known focal length in performing calibration.  See Column 7, lines 8-13, Fig. 3, and Equations 31 and 32. Also note modeling and estimating intrinsic parameters in AAPA Paragraphs 2-3.)
 extrinsic calibration parameters for each of the at least three cameras, and determining the respective error statistics for each of the at least three cameras  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, extrinsic calibration parameters can comprise camera position or orientation with respect to a feature point, a reference point or the position of another camera, and the respective error statistics can correspond to feature amounts and particular position measurements of the objects and the cameras that relate to the camera parameters.  See Specification, Paragraph 2.  In Utsumi, “Each of the observation sections 4 performs processing for extracting feature amounts on the basis of an input image obtained from the corresponding camera 2. The feature amounts (the position of a representative point, the position of a head vertex …” exemplifying calibration object elements.  Column 5, lines 1-5.  Note that the shared observation features (similarity and error statistics) obtained by each camera are then used in calibrating the camera parameters.  Ustumi, Column 2, line 35 – Column 3, line 59. Also note the various embodiments of this information in AAPA Paragraphs 2-6.)
wherein each of the at least three cameras is located at a different orientation with respect to a calibration object in a three-dimensional space;  (Note, this element does not require steps to be performed.  Further, Utsumi teaches a camera calibration object in Fig. 5 and non-camera calibration object in Fig. 6. Also note positions and orientations in AAPA Paragraphs 2-3.)
b) during the runtime vision inspection process in which an inspection object is aligned or inspected based upon a training model, the intrinsic calibration parameters, and the extrinsic calibration parameters, and the error statistics,  (PTAB has indicated a need for additional explanation of how prior art performs runtime inspection “based upon a training model, the intrinsic calibration parameters, the extrinsic calibration parameters, and the error statistics” on Pages 8-9.  As previously noted for elements above, it is the admitted prior art that “Camera calibration involves modeling [training / calibration model] a camera's position and lens characteristics known as the extrinsic and intrinsic parameters. … The camera intrinsics and extrinsics (which are often referred to as camera calibration parameters) are used in runtime alignment or inspection tasks to remove the lens distortion and interpret the observed 2D image feature points in a 3D space. The accuracy of camera calibration [error statistics] directly affects the performance of a vision system.”  AAPA, Specification, Paragraphs 2-3.  Ustumi further teaches that the model comprising camera calibration parameters can be updated on a regular basis.  Ustumi, Column 3, lines 1-36.)
wherein the inspection object is different from the calibration object,  (First, note that it is admitted prior art:  “validation procedure entails taking the camera system out of runtime operation and placing a calibration target into the field of view of the cameras. A validation procedure is then performed using this target,”  AAPA, Specification, Paragraph 6 and statement of motivation below.  Further, Utsumi teaches a camera calibration object in Fig. 5 and non-camera calibration object in Fig. 6.)
finding a first feature on the inspection object in the three-dimensional space with a first plurality of the at least three cameras and determining a first estimated location of the first feature;  (“finding, by an observation [object feature] shared between a reference camera and each camera utilizing a target object moving on a plane, the relative position [first measurement] and posture from the reference camera.”  Utsumi, Column 2, lines 48-50, and Column 3, lines 21-24 and Fig. 9.  Also note feature based calibration embodiments in AAPA Paragraphs 2-3 and 5-6. 
Also see calibration of cameras in position and orientation by “finding, by an observation [feature] shared between a reference camera and each camera utilizing a target object moving on a plane, the relative position [first measurement] and posture [orientation] from the reference camera.”  Utsumi, Column 2, lines 48-50, Column 3, lines 21-24, and Fig. 9.  Further “a method of estimating [determining] the position and posture [orientation] of a camera” in Column 2, line 59.  Also note feature based calibration embodiments in AAPA Paragraphs 2-3 and 5-6.)
c) during the runtime vision inspection process comparing the first estimated location with a first predicted location from the training model to generate a first alignment score to be used in alignment or inspection of the inspection object;   (“The feature amounts (the position of a representative point, the position of a head vertex, the color of a clothes region, etc.) obtained by each of the observation section 4 are made to correspond to a tracking model” and calibration can be initiated if the comparison result / inspection score is not corresponding to the expected model.   Utsumi, Column 5, lines 3-8 and 15-17.    Also note “These current parameters are analyzed with respect to stored, setup-time intrinsics and extrinsics to determine if the camera system and/or individual cameras therein remain within acceptable calibration” which scores the alignment as acceptable or not, in AAPA Paragraphs 5-6.)
d) during the runtime vision inspection process, finding a second feature on the inspection object in the three-dimensional space with a second plurality of the at least three cameras and determining a second estimated location of the second feature,  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, the second feature can be the same as the first feature.  In Utsumi:  “finding, by an observation [feature] shared between a reference camera and each camera utilizing a target object moving on a plane, the relative position [first measurement] and posture [second measurement] from the reference camera.”  Column 2, lines 48-50, and Column 3, lines 21-24.  .  Further, see Lines 58-63 where the second measurement can be a successive measurement of the feature as it moves.  Also note feature based calibration embodiments in AAPA Paragraphs 2-3 and 5-6, and note that duplication of the calibration operation is obvious because duplication predictably produces an additional calibration result.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
simultaneously with the first estimated location, of the second feature  (“a plurality of observations simultaneously carried out”  Column 2, lines 15-16.  Also note analyzing multiple measurements and parameters at the same time in AAPA Paragraphs 2-3 and 5-6.)
e) during the runtime vision inspection process, comparing the second estimated location with a second predicted location from the training model to generate a second alignment score to be used in alignment or inspection of the inspection object;  (“The feature amounts (the position of a representative point, the position of a head vertex, the color of a clothes region, etc.) obtained by each of the observation section 4 are made to correspond to a tracking model” and calibration can be initiated if the comparison result / inspection score is not corresponding to the expected model.   Utsumi, Column 5, lines 3-8 and 15-17.  Also note “These current parameters are analyzed with respect to stored, setup-time intrinsics and extrinsics to determine if the camera system and/or individual cameras therein remain within acceptable calibration” which scores the alignment as acceptable or not, in AAPA Paragraphs 5-6.  Also note treatment of duplication above.)
f) during the runtime vision inspection process, comparing the first alignment score and the second alignment score with respect to at least one of (i) an accuracy determined during step (a), or (ii) a desired system accuracy;”  (“The feature amount [alignment scores] which [on comparison] is not made to correspond to the tracking model is sent to the discovery section 6.”  Utsumi, Column 5, lines 15-16.  Also note that calibration is desired “if the camera calibration no longer represents the relationship between observed 2D images and the 3D world” in AAPA Paragraphs 5-6. See statement of motivation below.)
“g) in response to step (f) and during the runtime vision inspection process, determining that a second calibration process is desired based upon a result of the step of comparing exceeding at least one of the (i) accuracy determined during step (a) and (ii) the desired system accuracy;”  (“The feature amount which is not made to correspond to the tracking model is sent to the discovery section 6 [for additional calibration].”  Utsumi, Column 5, lines 15-16.  Further see updating of calibration information in Column 3, lines 33-36.)
“h) in response to step (g), ceasing the runtime vision inspection process; and (As noted by PTAB on Page 9, “AAPA teaches that the system is taken out of runtime operation, … . Appeal Br. 12-14 (citing AAPA ,i,i 6, 8) Reply Br. 2-3 ( citing AAPA iJiJ 6-7).”  See AAPA, Specification, Paragraphs 6-8.)
i) in response to step (h), performing the second calibration process to recalibrate at least one of the at least three cameras, ”  (“periodically validating camera calibration, applicable a single, or plurality, of 2D or 3D cameras … this approach still requires that the system is not running production when the validation procedure is performed”  AAPA, Specification, Paragraph 6. See statement of motivation below.)
“wherein the second calibration process comprises estimating the respective intrinsic calibration parameters and the extrinsic calibration parameters for at least one of the at least three cameras and redetermining the respective error statistics for at least one of the at least three cameras.”  (“this validation procedure entails taking the camera system out of runtime operation and placing a calibration target into the field of view of the cameras. A validation procedure is then performed using this target, … This procedure yields the current intrinsic and (in the case of multiple-camera systems) extrinsic parameters.”  AAPA, Specification, Paragraph 6.  Also, Utsumi teaches “updating, for each of the cameras, the estimated values of the position and posture of the camera on the basis of observation information shared with the surrounding cameras” which uses calibration and non-calibration objects without taking the camera out of runtime.  Ustumi, Column 3, lines 15-20.)
Where necessary, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA to not take the camera out of runtime if the cameras can be calibrated with respect to an object in the runtime field of view as in Ustumi, Column 3, lines 15-20.
Utsumi does not teach embodiments of the first feature and second feature that may be directed to use of calibration appliances. 
Chen teaches these additional embodiments in the context of multi-camera calibration with respect to an observed object:  “calibration system includes a calibration appliance, a feature extraction unit and a processor.”   Chen, Paragraphs 3-13.  AAPA also teaches “placing a calibration target into the field of view of the cameras.”  AAPA, Specification, Paragraph 6.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Utsumi to use features embodied in calibration appliances as taught in Chen and/or AAPA, in order to create a “calibration system and a method that can be conveniently used in an image capture apparatus.”  Chen, Paragraph 5.
Regarding Claim 8:  “The method as set forth in claim 1 wherein the second calibration process includes generating new extrinsic calibration parameters based upon step (d) and providing the extrinsic calibration parameters to at least one of the at least three cameras so as to recalibrate the at least one of the at least three cameras.”  ("a second step of updating [generating new] the estimated values of the position and posture of the camera on the basis of the information related to the relative posture and relative 35 position calculated in the first step.”  Ustumi, Column, 3, lines 33-36.)
Regarding Claim 9:  “The method as set forth in claim 1 wherein the accuracy determined during step (a) includes a collection of values based upon calibration residual errors.”  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, a collection of values based upon calibration residual errors can mean that step (a) updates calibration information.  Utsumi discloses:  “a second step of updating the estimated values of the position and posture of the camera on the basis of the information related to the relative posture and relative position calculated in the first step.”  Ustumi, Column 3, lines 33-36.)
Regarding Claim 10:  “The method as set forth in claim 9 further comprising providing the new extrinsic parameters so as to recalibrate at least one of the at least three cameras in accordance with step (a).”  (See rejection of Claim 9.  Further, “In the discovery section 6, a person [feature] who has newly appeared in a scene is detected … Information (an initial value) related to the position of the new person is transmitted to the tracking section 8 ...”  Ustumi, Column 5, lines 22-28.)
Regarding Claim 11:  “The method as set forth in claim 1 wherein the system of at least three cameras performs a machine vision system inspection so as to perform runtime machine vision inspection to objects that pass through a volume space viewed by the at least three cameras.”  This claim is rejected for reasons stated in Claim 1, because Claim 11 does not modify the method steps of Claim 1.  Further, Utsumi is directed to ”a method of detecting human motion [object passing though a volume] by image processing,” by using a system with at least three cameras.  Column 1, line 13, and Fig. 1.)
Regarding Claim 12:  “The method as set forth in claim 1 wherein the desired system accuracy is based upon historical values for each of the first estimated location and the second estimated location.”  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, the system tracks features in time (motion or multiple frames).  In Utsumi, “a correspondence between the extracted feature point and the tracking model which has already been discovered is established.”  Column 6, lines 3-5.)
Claim 13 is rejected for reasons stated in Claim 1, because as interpreted in claim 1 and consistent with the instant specification and one of ordinary skill in the art, the desired system accuracy is a predetermined threshold.
Regarding Claim 14:  “The method as set forth in claim 13 wherein the threshold value is defined based upon a desired accuracy of a runtime vision system task.”  Utsumi teaches “detecting human motion by image processing” which reads on the runtime vision system task.  Column 1, line 13.  Further, “The feature amount which [on comparison] is not made to correspond to the tracking model [threshold] is sent to the discovery section 6.”  Column 5, lines 15-16.)
Regarding Claim 15:  “The method as set forth in claim 1 further comprising recalibrating, during the second calibration process, the at least one of the at least three cameras based upon new intrinsic parameters.”  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, providing intrinsic parameters means using focal length of a camera in performing the calibration.  See Specification, Paragraph 3.  Utsumi uses focal length in performing calibration.  See Column 7, lines 8-13, Fig. 3, and Equations 31 and 32.)
Claim 19 is rejected for reasons stated in Claim 1, and because Utsumi discloses a system for performing the method of Claim 1 using sets of at least three cameras.  See Figs. 1 and 8.  (Note, the first plurality and the second plurality of cameras of Claim 19 can refer to the same set of cameras.)
Regarding Claim 23:  “The method as set forth in claim 1 wherein the first camera of the first plurality of the at least three cameras is the same as the first camera of the second plurality of the at least three cameras, and the second camera of the first plurality of the at least three cameras is the same as the second camera of the second plurality of the at least three cameras.”  (Under the broadest interpretation consistent with the instant specification and one of ordinary skill in the art, two cameras can be used.  Utsumi teaches “finding, by an observation [feature] shared between a reference camera and each camera utilizing a target object moving on a plane, the relative position [first measurement] and posture from the reference camera.”  Column 2, lines 48-50, and Column 3, lines 21-24.)
Claim 24 is rejected for reasons stated for Claim 23.
Regarding Claim 26:  “The method of claim 1 wherein the extrinsic calibration parameters define a 3D world coordinate space for each of the at least three cameras.”  (Note that this element does not specify a method step.  Also note AAPA:  “The calibration of these cameras determines the relationship between the observed 2D image spaces and the 3D world. … interpret the observed 2D image feature points in a 3D space.”  Specification, Paragraphs 2-3.)
Claim 27 is rejected for reasons stated for Claim 26 in view of Claim 19 rejection.
Claim 28 is rejecte for reasons stated for Claim 1, and because prior art teaches:
“a) during a first calibration process, receiving calibration data including at least one of: estimated respective intrinsic calibration parameters for each of the at least three cameras, estimated respective extrinsic calibration parameters for each of the at least three cameras, or respective error statistics for each of the at least three cameras;”  (“The camera intrinsics and extrinsics (which are often referred to as camera calibration parameters) are used in [and thus received by] runtime alignment or inspection tasks to remove the lens distortion and interpret the observed 2D image feature points in a 3D space.”  AAPA, Specification, Paragraphs 2-3. Similarly see Ustumi, Column 3, lines 1-36.  Also note another embodiment where “These current parameters are analyzed with respect to stored [and thus received from storage], setup-time intrinsics and extrinsics to determine if the camera system and/or individual cameras therein remain within acceptable calibration”  AAPA, Specification, Paragraph 6.)
Claim 29 is rejected for reasons stated for Claim 1 in view of the Claim 28 rejection.
Regarding Claim 30:  “The method of claim 28, wherein the at least one of the estimated respective intrinsic calibration parameters for each of the at least three cameras, the estimated respective extrinsic calibration parameters for each of the at least three cameras, or the respective error statistics for each of the at least three cameras comprises each of the estimated respective intrinsic calibration parameters for each of the at least three cameras, the estimated respective extrinsic calibration parameters for each of the at least three cameras, and the respective error statistics for each of the at least three cameras.”  (See reasons for rejection of this feature in Claim 1 in view of Claim 28 rejection. Particularly note Utsumi, “Each of the observation sections 4 performs processing for extracting feature amounts on the basis of an input image obtained from the corresponding camera 2.”  Column 5, lines 1-5.  Note that the shared observation features (similarity and error statistics) obtained by each camera are then used in calibrating the camera parameters.  Ustumi, Column 2, line 35 – Column 3, line 59. Note similarly “Camera calibration invoives modeiing a camera's position and iens characteristics known as the extrinsic andvintrinsic parameters. Camera calibration can be performed on either a single camera or a multi-camera arrangement” in AAPA Paragraph 2.)
Regarding Claim 31:  “The method of claim 1, wherein the second calibration process of step (i) is performed with respect to the calibration object of step (a).”  (“this validation procedure entails taking the camera system out of runtime operation and placing a calibration target into the field of view of the cameras” for each non-runtime calibration.  AAPA, Specification, Paragraph 6. See statement of motivation in Claim 1.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483